Bruce, J.,
dissenting. I am unable to concur in the above opinion. I can see every reason for relaxing the rules of pleading where no demurrer has been interposed and the trial has been entered upon or completed. I can see none, whatever, for any such laxity when a demurrer has been seasonably interposed to the complaint.
As I construe the complaint it sets forth an action upon the bonds, and upon the bonds alone, and .is not an action in tort against the county commissioners and the state’s attorney coupled with an action in contract against the bondsmen. This matter, however, is immaterial to my dissent, as if the complaint states an action in tort coupled with an action in contract, as contended by the majority opinion, it is even more vulnerable to a demurrer than if an action upon the bonds alone. Ghiradella v. Bourland, 32 Cal. 585; Teem v. Ellijay, 89 Ga. 154, 15 S. E. 33; Hoye v. Raymond, 25 Kan. 665; Rizer v. Davis County, 48 Kan. 389, 29 Pac. 595.
I do not question for a moment that in a suit- on a bond the principal may be joined with his sureties, nor the fact that a public official' who gives separate and distinct bonds for the faithful performance of the same act may be sued on both bonds, and that in the same action the sureties on both of the bonds may be joined, and this because *443all of the sureties have obligated themselves for the faithful performance of the same act and by the same principal. The most common example of these cases are those in which a public official has given a bond which is not considered to be sufficient in amount and an added and additional bond has been required. Holeran v. School Dist. 10 Neh. 406, 6 N. W. 472.
When we come to the objection, however, of the joinder of the causes of action against the hondsmen of each individual commissioner and against those of the state’s attorney, we come to an entirely different proposition. It may be, as stated in 23 Cyc. 432, that “actions may be brought on distinct indemnity bonds, joining different sets of sureties, where the bonds relate to the same [subject] matters, and the rights and liabilities of each set of sureties depend upon those of the others.” See also Gilbert v. Board of Education, 45 Kan. 31, 23 Am. St. Rep. 700, 25 Pac. 226. But we do not have any such a situation in the case which is before us. The bonds do not relate to the same subject-matters. Some are to guarantee the honesty of individual commissioners while in office and the fulfilment of their public duties, and one is to secure the like performance on the part of the state’s attorney. No one bond guarantees or secures the honesty or performance of public duty on the part of all of the commissioners, and much less on the part of all of the commissioners and of the state’s attorney also. The Code (Comp. Laws 1913, § 7466) expressly provides that causes of action cannot he united (except in actions to enforce mortgages) unless they “affect all the parties to the action,” and if tort and contract or otherwise inharmonious causes of action are sought to be joined, unless “they also arise out of the same transaction, or transactions connected with the same subject of action.” Will 'anyone contend that the contract of suretyship by which the defendants Wetzstein, Braun, Eorster, and Kilzer undertook to stand good for the proper performance of official duty on the part of the commissioner Mischel, and which was executed on the 4th day of January, 1913, was a part of and connected with the same transaction as that wherein and on the 6th day of January, 1913, the defendants Peter E. and J. P. Berringer undertook to stand good and to be responsible for the proper performance of official duty on the part of the state’s attorney? Can there be any pretense that the case at bar comes within the rule *444laid down in 23 Cyc. 432, and that “the rights and liabilities of each set of sureties depend upon those of the others ?” Suppose, for instance, one of the commissioners had strenuously objected to the payment to the state’s attorney, and had voted against it, would anyone contend that his bondsmen could have been liable, or that their non-liability would absolve and release the bondsmen of another commissioner who had voted for and authorized the transaction?
The majority opinion has quoted the rule as laid down in 23 Cyc. 432. If the authors of that work are to be relied upon, there is another citation which is much more in point, and which is the only one applicable to the case at bar. It is to be found in 1 C. J. 1101, and is as follows: “Causes of action upon different official or indemnity bonds may be joined where the principal and sureties upon each bond are the same, and a common surety on different joint and several bonds may be joined in an action against the principal upon all of the bonds; but it is not permissible to join different causes of action against the different sureties or sets of sureties upon different bonds given to secure different duties or obligations, or, generally, where the bonds and the liabilities thereon are separate, distinct, and independent, as in the case of successive official bonds for different terms of office. Under some circumstances, however, causes of action upon different bonds with different sureties may be joined, as where the different bonds relate to the same matter and are similarly conditioned, and the default complained of constitutes a breach of each bond so as to render all of the sureties upon the different bonds liable therefor, as in the ease of bonds given as additional security in regard to the same matter as an original bond which still remains in effect. A cause of action against the principal for a breach of the bond may be joined with the cause of action against the sureties thereon for the same breach; but a cause of action against the principal individually, which is not within the amount or conditions of the bond, cannot be joined with the cause of action against the sureties or principal and sureties on the bond.”
It may also be that § 7407 of the Compiled Laws of 1913 provides that “persons liable severally for the same debt or demand, although upon different obligations or instruments, may all, or one or more of them, be included in the same action at the option of the plaintiff,” *445but here we have no common claim or demand. Tbe claim, in short, against tbe bondsmen of eacb of tbe several commissioners is and can be based upon their specific bonds alone. Tbe bondsmen of tbe commissioners did not undertake to stand as sureties for tbe official conduct of tbe state’s attorney, nor did those of tbe state’s attorney agree to stand responsible for tbe misconduct of tbe respective commissioners. [For these reasons I believe tbe demurrer should bave been sustained. 1 C. J. 1101; 1 Enc. Pl. & Pr. 209; Street v. Tuck, 84 N. C. 605; Pom. Code Rem. 3d ed. § 482; Cook v. Horwitz, 10 Hun, 586, 588; Dunson v. Nacogdoches County, 15 Tex. Civ. App. 9, 37 S. W. 978; 1 Phillips, Code Pl. § 200.
I realize that much liberality has of late been shown in tbe construction of tbe Code of Civil Procedure, and so much so that tbe landmarks which formerly guaranteed an orderly and logical procedure are now almost obliterated. An examination of tbe authorities, however, will show that this, as far as misjoinder of actions and parties is concerned, has only been generally tolerated in suits in equity where tbe legally trained chancellor, with plenty of time in which to review tbe evidence, can, in a measure, be relied upon to distinguish tbe issues and tbe rights and liabilities of all of tbe parties to tbe proceedings. Our statute, also (Comp. Laws 1913, § 7466), seems to make it clear that such liberality, even in equitable actions, was only contemplated in tbe case of mortgages; and there is no authority for generally extending tbe rule, even to suits in equity. Tbe language of tbe section is: “But tbe causes of action so united must all belong to one of these classes, and, except in actions for tbe foreclosure of mortgages, must affect all tbe parties to tbe action.”
• Be this as it may, the excuse for a departure from tbe established rules of pleading is not only not apparent in jury cases, but it is clear that such departure is fraught with tbe greatest danger. In tbe suit at bar there are four principals and tbe bondsmen on four distinct bonds. Tbe rule applied by tbe majority opinion will be a precedent, and will apply in cases where there are twenty principals and a hundred bondsmen. Eacb principal and eacb bondsman may bave a separate and a distinct defense — forgery, mistake of fact, cancelation, undue influence — a hundred different defenses. Yet all of these defenses and all of these issues must be presented to tbe same jury, which, un*446tier the circumstances of the case, must, in a limited period of a few hours and in the confusion and Babel of voices of the jury room, determine and pass upon them all. I do not believe that the legislature ever intended such a practice.
Nor do I believe there is any merit in the suggestion of counsel for the plaintiff and respondent that the demurrer is joint and as such must be overruled if the complaint sets out a cause of action as to any demurrant, and that in the case at bar a cause of action is certainly alleged against some of the defendants. The Code especially provides that a misjoinder of parties which is apparent upon the face of the pleadings may be challenged by demurrer. (Comp. Laws 1913, § 7442.) The misjoinder affected all of the defendants equally, and the joint demurrer was therefore properly interposed.
Much less merit is there in the suggestion that the rule which is laid down in the case of Purcell v. St. Paul F. & M. Ins. Co. 5 N. D. 100, 64 N. W. 943, is here applicable, and which suggestion is to the effect that “special demurrers have been abolished in this state; and it is no longer a ground for demurrer under our procedure that the plaintiff has set forth two causes of action in his complaint, when his purpose is to recover only a single claim.” In that case there were two causes of action, but a single defendant and a single claim. Here there are claims under separate and distinct bonds and against separate and distinct defendants. In the Purcell Case, also, the court added to the words quoted by counsel the clause: “It is not a failure to set forth a cause of action. Instead of that, the complaint states two causes of action.” It is noticeable, indeed, and controlling that our Code (Comp. Laws 1913, § 7442), while, as to the cause of action, it only authorizes a demurrer when no cause of action whatever is set out, nevertheless specifically authorizes a demurrer in the case of a misjoinder of the parties, and this irrespective of the fact whether a cause of action is alleged against any of them or not.
I am of the opinion that the demurrer should have been sustained.